NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 12-3543
                                    _____________

                          UNITED STATES OF AMERICA

                                           v.

                     ALBERTO LUCIANO CHAVEZ PEREIRA,
                                       Appellant
                              ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                     (D.C. Crim. Action No. 09-cr-741-001)
                    District Judge: Honorable Joseph E. Irenas
                                 ______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   May 22, 2013
                                  ______________

              Before: RENDELL and GREENAWAY, JR., Circuit Judges
                        and ROSENTHAL, District Judge.

                            (Opinion Filed: May 23, 2013)
                                  ______________

                                      OPINION
                                   ______________

GREENAWAY, JR., Circuit Judge.





 Honorable Lee H. Rosenthal, Judge of the United States District Court for the Southern
District of Texas, sitting by designation.
                                           1
       Alberto Luciano Chavez Pereira (“Chavez Pereira”) appeals the District Court’s

judgment sentencing him to 75 months’ imprisonment and four years of supervised

release. His counsel filed a brief, pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that no non-frivolous issues exist for appeal and seeking to withdraw as counsel.

For the reasons below, we will grant counsel’s motion to withdraw and affirm the

judgment of the District Court.

                                     I. Background

       We write primarily for the benefit of the parties and recount only the facts

essential to our discussion. Chavez Pereira, a native and citizen of Paraguay, was

residing in the United States. In August 2009, he and a compatriot sold three kilograms

of cocaine to an FBI informant. Although his co-conspirator was arrested immediately,

Chavez Pereira escaped to Paraguay. He subsequently was arrested and extradited to the

United States.

       On May 15, 2012, Chavez Pereira pled guilty to a single count indictment

charging him with conspiracy to distribute and possess with intent to distribute 500 grams

or more of cocaine, in violation of 21 U.S.C. § 846. As part of his plea agreement,

Chavez Pereira waived his right to appeal if his sentence fell within or below a

Sentencing Guidelines range that resulted from an agreed upon total offense level of 29.

       Chavez Pereira faced an advisory Guidelines range of 87 to 108 months of

imprisonment, based upon a total offense level of 29 and a criminal history category I.

At his sentencing hearing, Chavez Pereira made a number of arguments in favor of a

downward variance. The District Court granted Chavez Pereira’s variance request,

                                             2
imposing a sentence of 75 months’ imprisonment, followed by four years of supervised

release, based upon a total offense level of 27. This appeal followed.

                                     II. Jurisdiction

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. This Court has

jurisdiction pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.

                                 III. Standard of Review

       “In [Anders v. California], the Supreme Court explained the general duties of a

lawyer representing an indigent criminal defendant on appeal when the lawyer seeks

leave to withdraw from continued representation on the grounds that there are no

nonfrivolous issues to appeal.” United States v. Marvin, 211 F.3d 778, 779 (3d Cir.

2000). The attorney must always “support his client’s appeal to the best of his ability.”

Anders, 386 U.S. at 744. If, however, “counsel finds his case to be wholly frivolous,

after a conscientious examination of it, he should so advise the court and request

permission to withdraw.” Id.

       To withdraw, counsel must “satisfy the court that he or she has thoroughly scoured

the record in search of appealable issues,” and “explain why the issues are frivolous.”

Marvin, 211 F.3d at 780. Hence, this Court’s inquiry when considering a lawyer’s

Anders brief is two-fold; we must determine: “(1) whether counsel adequately fulfilled

[Third Circuit Local Appellate Rule 109.2’s] requirements; and (2) whether an

independent review of the record presents any non-frivolous issues.” United States v.

Youla, 241 F.3d 296, 300 (3d Cir. 2001). In accordance with 3d Cir. L.A.R. Rule 109.2,

if an appeal is judged to be wholly frivolous, this Court must “grant trial counsel’s

                                             3
Anders motion, and dispose of the appeal without appointing new counsel.” Id. (quoting

3d Cir. L.A.R. Rule 109.2(a) (internal quotation marks omitted)).

                                       IV. Analysis

       Counsel thoroughly reviewed the record and identified three possible issues for

appeal, none of which is nonfrivolous. First, he proffers that Chavez Pereira might

challenge the jurisdiction of the District Court. Second, counsel suggests that Chavez

Pereira may dispute the procedural validity or voluntariness of his guilty plea. Finally,

counsel proposes that Chavez Pereira may seek review of the legality or reasonableness

of the sentence.1

       The government agrees with counsel that no nonfrivolous issues exist.

Furthermore, Chavez Pereira has not filed a pro se brief to suggest otherwise. Our review

of the record discloses no other possible issues for appeal.

                                  A. Proper Jurisdiction

       The District Court had jurisdiction over this case, pursuant to 18 U.S.C. § 3231,

because Chavez Pereira was charged with committing an offense against the United

States. Moreover, Chavez Pereira did not object to the District Court’s jurisdiction prior

to entering his guilty plea, thus waiving any challenge to personal jurisdiction. See Fed.

R. Crim. P. 12(b)(3) and (e). Thus, there are no jurisdictional issues for appeal.




       1
        We note that in light of the valid appellate waiver, we need not address the
propriety of the sentence.
                                             4
                                       B. Valid Plea

       Chavez Pereira pleaded guilty based on a plea agreement. A review of the

transcript of the plea hearing discloses that there are no issues for appeal with respect to

the validity of the plea. See Boykin v. Alabama, 395 U.S. 238 (1969) and Fed. R. Crim.

P. 11. The Court advised Chavez Pereira of his constitutional rights and ensured Chavez

Pereira understood the consequences of waiving those rights. The Court also established

that Chavez Pereira’s plea, as well as his appellate waiver, was knowing and voluntary.

The plea colloquy was comprehensive and thorough. The requirements of Rule 11 were

met. Therefore, no issues of arguable merit exist with respect to the plea.

       As part of his plea agreement, Chavez Pereira waived his right to appeal if his

sentence fell within, or below, a Guidelines range that resulted from an agreed upon total

offense level of 29. Chavez Pereira was sentenced to only 75 months’ imprisonment,

well below the Guidelines range of 87 to 108 months of imprisonment, triggering the

appellate waiver.

       Appellate waivers are valid if entered into knowingly and voluntarily. United

States v. Khattak, 273 F.3d 557, 562 (3d Cir. 2001). This Court has expressed a

willingness to enforce appellate waivers in criminal cases, so long as their enforcement

does not cause a miscarriage of justice. Id. at 562. In the instant case, Chavez Pereira

knowingly and voluntarily signed the plea agreement which clearly informed him that he

was waiving his right to direct and collateral appeals under certain conditions. Moreover,

during Chavez Pereira’s plea hearing, the Court discussed the effects of the appellate

waiver with Chavez Pereira in detail. Chavez Pereira stated to the Court that he had

                                              5
discussed the appellate waiver with counsel, and was duly informed of its consequences.

Therefore, there are no viable appellate issues with respect to the appellate waiver.

                                       C. Sentencing

       In light of the appellate waiver, we need not consider the propriety of the

sentencing proceeding. If we were required to review the sentencing proceeding, we

would conclude that it was procedurally and substantively reasonable.

                                       V. Conclusion

       We find that no nonfrivolous issues exist for consideration on appeal. We will

grant counsel’s motion to withdraw, pursuant to Anders, and affirm the judgment of the

District Court. Counsel is also relieved of any obligation to file a petition for a writ of

certiorari in the Supreme Court. See 3d Cir. L.A.R. 109.2(b).




                                              6